Exhibit 99.2 Supplemental Financial Information ThirdQuarter 2015 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, financial analysis, and key statistics 11-12 Investment portfolio 13-15 Five-year historical key statistics 16 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2014. 2 of 16 Preface PRIMERICA, INC. Financial Supplement THIRD QUARTER 2015 This document is a financial supplement to our third quarter 2015 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for three different purposes, as follows: ● Operating adjustments exclude the impact of realized investment gains and losses and the impact of entering into Co-CEOs transition agreements as described in our Form 8-K dated January 2, 2015. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. ● Citi reinsurance transaction adjustments relate to transactions in the first quarter of 2010, where we reinsured between 80% and 90% of our business that was in-force at year-end 2009 to various affiliates of Citigroup Inc. (“Citi”) that were executed concurrent with our IPO. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business.Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. In the third quarter of 2015, the methodology for allocating net investment income for purposes of measuring segment results was changed to better reflect how the business is managed.Previously, net investment income was allocated to the Term Life segment based on the book value of the invested assets necessary to meet statutory reserves requirements.Going forward, the net investment income allocated to the Term Life segment will be equal to the net interest accredited to its US GAAP-basis policy reserves and its US GAAP-basis DAC.Concurrent with this change, all interest expense previously reflected in Term Life will now be attributed to the Corporate & Other Distributed Products segment as all interest expense incurred by the entity is a function of capital planning managed by the corporate function.This change will provide more clarity in evaluating the operating results of each segment and better reflect the way the business is managed. All prior periods have been adjusted to consistently reflect this revision and the change does not impact our consolidated financial statements. Allocated Net Investment Income ($ in thousands) Revised Allocation Methodology Prior Allocation Methodology Total Term Life C&O Total Term Life C&O Q1 2011 $ Q2 2011 27,229 1,037 26,192 27,229 15,018 12,211 Q3 2011 27,103 813 26,290 27,103 15,215 11,888 Q4 2011 25,644 678 24,966 25,644 15,148 10,496 FY 2011 $ Q1 2012 $ Q2 2012 23,605 580 23,025 23,605 16,112 7,493 Q3 2012 26,882 586 26,296 26,882 17,411 9,471 Q4 2012 24,221 641 23,580 24,221 16,967 7,254 FY 2012 $ Q1 2013 $ Q2 2013 21,027 713 20,314 21,027 16,935 4,092 Q3 2013 22,103 764 21,338 22,103 17,385 4,718 Q4 2013 22,407 864 21,543 22,407 17,807 4,600 FY 2013 $ Q1 2014 $ Q2 2014 21,681 1,033 20,648 21,681 16,839 4,842 Q3 2014 20,465 1,142 19,323 20,465 17,235 3,230 Q4 2014 22,728 1,270 21,458 22,728 18,986 3,742 FY 2014 $ Q1 2015 $ Q2 2015 $ Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item.Certain items throughout this supplement are noted as ‘na’ to indicate not applicable.Certain variances are noted as ‘nm’ to indicate not meaningful.Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 16 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Sep 30, Condensed Balance Sheets Assets: Investments and cash excluding securities held to maturity $ Securities held to maturity — — 189,830 220,000 238,000 328,000 356,000 Total investments and cash 2,014,610 2,042,834 2,228,066 2,260,313 2,294,975 2,293,675 2,280,636 Due from reinsurers 4,074,527 4,077,734 4,130,637 4,115,533 4,094,456 4,137,425 4,103,949 Deferred policy acquisition costs 1,242,983 1,293,974 1,321,415 1,351,180 1,377,022 1,430,508 1,465,175 Other assets 597,265 597,348 591,895 570,267 571,496 594,592 626,504 Separate account assets 2,458,739 2,581,659 2,469,118 2,440,303 2,386,265 2,324,980 2,086,598 Total assets $ Liabilities: Future policy benefits $ Other policy liabilities 585,217 576,737 598,894 591,054 602,291 606,989 575,264 Income taxes 127,906 137,797 136,065 140,467 157,684 156,212 152,314 Other liabilities 375,864 346,535 395,732 411,294 381,369 367,337 400,173 Notes payable 374,494 374,506 374,519 374,532 374,545 374,558 374,572 Surplus note — — 189,830 220,000 238,000 328,000 356,000 Payable under securities lending 109,094 93,569 67,614 50,211 55,622 63,898 83,220 Separate account liabilities 2,458,739 2,581,659 2,469,118 2,440,303 2,386,265 2,324,980 2,086,598 Total liabilities 9,134,591 9,290,818 9,446,650 9,492,470 9,484,792 9,583,555 9,416,183 Stockholders’ equity: Common stock ($0.01 par value) (1) 546 542 537 522 516 501 486 Paid-in capital 462,837 447,949 429,257 353,335 323,996 259,937 195,314 Retained earnings 679,183 721,788 756,738 795,741 830,624 871,440 912,749 Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired 78,911 92,049 78,130 74,307 83,401 61,742 49,889 Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment 33,404 41,749 30,282 21,682 1,346 4,468 ) Total stockholders’ equity 1,253,532 1,302,731 1,294,482 1,245,126 1,239,422 1,197,626 1,146,680 Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired 78,911 92,049 78,130 74,307 83,401 61,742 49,889 Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items 77,564 90,703 77,669 73,846 82,940 61,281 49,816 Total stockholders’ equity $ Adjusted Stockholders' Equity Rollforward Balance, beginning of period $ Net Income 45,080 49,271 41,595 45,466 43,401 49,173 49,350 Shareholder dividends ) Retirement of shares and warrants ) Net foreign currency translation adjustment ) 8,346 ) ) ) 3,121 ) Other, net 9,389 7,081 11,997 6,510 15,444 6,925 6,795 Balance, end of period $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred 7,273 8,136 7,147 8,171 7,953 8,554 8,396 Commission costs deferred 69,559 68,674 66,602 67,980 70,389 78,799 79,787 Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net ) 6,877 ) ) ) 2,516 ) Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 16 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q3 YOY YTD (Dollars in thousands, except per-share data) Q1 Q2 Q3 Q4 Q1 Q2 Q3 Change % Change YTD YTD $ Change % Change Earnings per Share Basic earnings per share: Weighted-average common shares and fully vested equity awards ) -8.5
